DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 31 October 2019 was filed on the mailing date of this present application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 15-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 15 and 28, the limitation “the power receiving coil has a frame shape along the frame portion”, recited on lines 10 and 13, respectively, is unclear. This limitation is unclear because “a frame portion in a frame shape” is recited on lines 6 and 7, respectively, so it is not clear if “a frame shape” is the same shape or two different shapes. 
Regarding Claims 16-27, they depend from Claim 15 and are also rejected for the reason stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-19, 21, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. US 10,351,240, in view of Park US 2018/0257502.
Regarding Claims 15 and 28, Sills teaches an unmanned aerial vehicle (180, fig. 1D) comprising: 
a main body (180, fig. 1D); 
a propulsion assembly including a rotary blade (182, fig. 1D) and a motor (184, fig. 1D) to rotate the rotary blade about a rotation axis, the propulsion assembly being attached to the main body; 
a rechargeable battery (514, fig. 5 and Some examples of power storage 514 include batteries, capacitors, supercapacitors, chemical storage, a wound spring or coil, and/or any other possible energy storage means or combination thereof. The power storage 514 may supply power to the propulsion system(s) 512 during reconfiguration, and may be rechargeable via a charger at a docking station or through inductive charging, refer to col. 19, lines 41-47) to supply electric power to the propulsion assembly; 
a frame portion (circular portion around 182, fig. 1D) in a frame shape surrounding an outside of the rotary blade in a radial direction of the rotation axis; and 
a power receiving coil (518, fig. 5 and the power receiver(s) 518 may be any combination of wired and/or wireless power receivers capable of receiving power transmitted from a respective wired or wireless power transmitter or source. A wired power receiver may be a power terminal made of electrical contacts through which an electrical connection can be made with a wired power source. A wireless power receiver may be a coil, refer to col. 20, lines 7-13) to provide non-contact power feeding, the power receiving coil being electrically connected to the battery. Sills however is silent wherein the power receiving coil has a frame shape along the frame portion, and is provided in the frame portion.
Park teaches wherein the power receiving coil has a frame shape along the frame portion (133, fig. 5b, the landing part 133 may be equipped with the reception coil having the same shape and size as those of the transfer coil, refer to [0096]) and is provided in the frame portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the arrangement as taught by Park with the unmanned aerial vehicle of Sills in order to provide power to the vehicle.
Regarding Claim 16, the combination of Sills and Park teaches all of the limitations of Claim 15 above, and further teaches wherein the rotation axis extends in a vertical direction (axis within motor 184, fig. 1D of Sills).
Regarding Claim 17, the combination of Sills and Park teaches all of the limitations of Claim 15 above, and further teaches wherein the power receiving coil provides non-contact power feeding through a magnetic field resonance system (refer to col. 20, lines 7-25 of Sills).
Regarding Claim 18, the combination of Sills and Park teaches all of the limitations of Claim 17 above, and further teaches wherein a first central axis of the power receiving coil is inclined with respect to the vertical direction (133, fig. 5b of Park).
Regarding Claim 19, the combination of Sills and Park teaches all of the limitations of Claim 15 above, and further teaches wherein a plurality of the frame portions are provided (fig. 1D of Sills); and the power receiving coil is provided in each of the plurality of the frame portions. Parks discloses a single power receiving coil.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use several power receiving coils, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8 (CA7 1977).
Regarding Claim 21, the combination of Sills and Park teaches all of the limitations of Claim 15, and further teaches wherein the frame portion has an annular shape (refer to fig. 1D of Sills).

Regarding Claim 23, the combination of Sills and Park teaches all of the limitations of Claim 15 above, however is silent wherein the frame portion includes: a frame main body including a groove opening in one direction and accommodating the power receiving coil; and a lid portion that is fixed to the frame main body and closes an opening of the groove. It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include a frame main body including a groove opening in one direction and accommodating the power receiving coil; and a lid portion that is fixed to the frame main body and closes an opening of the groove to protect the power receiving coils from the environment or damage from the blades.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. US 10,351,240, in view of Park US 2018/0257502, in view of Yan et al. US 2019/0273453.
Regarding Claim 20, the combination of Sills and Park teaches all of the limitations of Claim 15 above, however is silent regarding comprising a switching circuit that connects and short-circuits terminals of the motor in an ON state.
Yan teaches comprising a switching circuit that connects and short-circuits terminals of the motor in an ON state (refer to [0075]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the switching as taught by Yan with the unmanned aerial vehicle of the combination of Sills and Park in order to provide control to the motor.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. US 10,351,240, in view of Park US 2018/0257502, in view of Abe et al. US 2018/0057180.
Regarding Claim 22, the combination of Sills and Park teaches all of the limitations of Claim 15 above including wherein the power receiving coil is embedded in the frame portion, however is silent wherein the frame portion is made of resin.
Abe teaches wherein the frame portion is made of resin (refer to [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the resin as taught by Abe with the unmanned aerial vehicle of the combination of Sills and Park in order to provide protection to the frame.

Claims 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Sills et al. US 10,351,240, in view of Park US 2018/0257502, in view of Abu Qahouq US 2015/0371771.
Regarding Claim 24, the combination of Sills and Park teaches all of the limitations of Claim 15, however is silent regarding comprising a power transmission device including a power transmission coil to provide non-contact power feeding, the power transmission coil being capable of transmitting electric power to the power receiving coil.
Abu Qahouq teaches a power transmission coil to provide non-contact power feeding, the power transmission coil being capable of transmitting electric power to the power receiving coil (an example of a UAV with a wireless energy transfer coil is shown in FIG. 12A, which may include circuitry as previously described. The transfer coil may support power reception, power transmission, or both, refer to [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the coils as taught by Abu Qahouq with the unmanned aerial vehicle of the combination of Sills and Park in order to provide an additional power transfer option for the vehicle.
Regarding Claims 25-27, the combination of Sills, Park and Abu Qahouq, teaches all of the limitations of Claim 24 above, however is silent wherein an outer diameter of the power transmission coil is equal to or larger than a maximum dimension of the unmanned aerial vehicle; wherein the outer diameter of the power transmission coil is at least twice as large as the maximum dimension of the unmanned aerial vehicle; and wherein in the power transmission coil: a dimension in a first direction orthogonal to a second central axis of the power transmission coil is about 648 mm or smaller; and a dimension in a second direction orthogonal to both the second central axis of the power transmission coil and the first direction is about 870 mm or smaller.
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the dimensions and direction of the power transmission coils since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258. The examiner can normally be reached 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN K BAXTER/Examiner, Art Unit 2836
6 May 2022

/DANIEL KESSIE/Primary Examiner, Art Unit 2836